Exhibit 10.2

May 31, 2011

Michael Eggers

c/o RealNetworks, Inc.

2601 Elliott Avenue

Seattle, WA 98121

Dear Michael,

The purpose of this letter is to communicate the modification of your notice and
severance terms as you continue to fill the role of Chief Financial Officer.
Your salary, job duties and participation in our annual Executive MBO program
will remain the same.

The notice and severance terms set forth in this letter supersede any and all
provisions you may have previously received from Real (other than in your Change
in Control and Severance Agreement).

In the event that Real terminates your employment without “cause” (as defined in
Exhibit A), and in consideration for your signing and not revoking a customary
separation and release agreement to be provided by Real, Real will provide you
with (a) a lump sum payment equal to 21 months of your then current base salary
on the payment terms set forth in this letter, and (b) Real-paid COBRA health
care coverage (assuming you elect COBRA) for a period not to exceed 12 months
from your termination date.

Prior to August 1, 2011, you agree that prior to voluntarily terminating your
employment for any reason, you will provide Real with six (6) months’ notice.
After receipt of such notice Real may, at its election, direct you to continue
your work for Real for up to six (6) months at your then-current base salary. In
consideration for fulfilling the foregoing notice provision and for signing and
not revoking a separation and release agreement, Real will pay you a lump sum
payment equal to six (6) months of your then current base salary. Effective
August 1, 2011, you agree that you will provide Real with 90 days notice prior
to voluntarily terminating your employment for any reason. In consideration for
fulfilling the foregoing notice provision and for signing and not revoking a
separation and release agreement, Real will pay you a lump sum payment equal to
twelve (12) months of your then current base salary.

Any severance payments and benefits (other than COBRA reimbursements which will
be made as incurred) will be made to you as soon as administratively practicable



--------------------------------------------------------------------------------

following your termination of employment but subject to Exhibit A, which
contains important additional details regarding the timing of payment (including
rules to help avoid your being subject to additional taxes under section 409A of
the Internal Revenue Code).

In the space provided below, please confirm your agreement to the terms of this
letter, including the terms in the attached Exhibit A.

The provisions of your original offer letter and your related confidentiality
and non-competition agreement shall continue to be in effect, except as
specifically modified in this letter.

Thank you for your ongoing contributions and commitment to RealNetworks. We look
forward to your continued success!

Sincerely,

/s/ Michael Lunsford

Michael Lunsford

Interim Chief Executive Officer

ACCEPTED AND AGREED:

By /s/ Michael Eggers

Date 06/01/11



--------------------------------------------------------------------------------

Exhibit A

Definition of “Cause”

For purposes of this letter, “cause” will mean the occurrence of any of the
following: 1) your conviction of, or plea of nolo contendere to, a felony
involving moral turpitude (including under Federal securities laws), resulting
in material harm to the Real; (2) your substantial and continuing failure after
written notice thereof to render services to the Real in accordance with the
terms or requirements of your employment for reasons other than illness or
incapacity; (3) your willful misconduct, gross negligence, fraud, embezzlement,
theft, misrepresentation or dishonesty involving the Real or any of its
subsidiaries, resulting in any case in material harm to the Real; or (4) your
violation of any confidentiality or non-competition agreements with the Real or
its subsidiaries, resulting in material harm to the Real.

COBRA Reimbursement

If you become entitled to Real-paid COBRA reimbursement and Real, in its sole
discretion, determines that it cannot provide the company-paid COBRA benefit
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), Real will, in lieu thereof,
provide to you a lump sum cash payment equal to the aggregate COBRA premiums
that you would be required to pay to continue your group health coverage in
effect on the last date of employment with Real (which amount will be based on
the premium for the first month of COBRA coverage), which will be made
regardless of whether you elect COBRA continuation coverage.

Release and Section 409A

The receipt of any severance benefits pursuant to this letter will be subject to
your signing and not revoking a release of any and all claims, in a form
prescribed by Real (the “Release”) and provided that such Release becomes
effective and irrevocable no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”). If you do not execute
the Release on or prior to the date set forth in the Release for you to consider
it, you will forfeit any rights to severance benefits under this letter. No
severance benefits will be paid or provided until the Release becomes effective
and irrevocable. Upon the Release becoming effective, any payments delayed from
the date you terminate employment through the effective date of the Release will
be payable in a lump sum without interest on the first payroll date after the
Release becomes effective and irrevocable.

It is the intent of this letter that all payment and benefits hereunder comply
with or be exempt from the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the final regulations and any guidance promulgated
thereunder and any applicable state law requirements (“Section 409A”) so that
none of the payments and benefits to be provided under this letter will be
subject to the additional tax



--------------------------------------------------------------------------------

imposed under Section 409A, and any ambiguities or ambiguous terms herein will
be interpreted to be exempt or so comply. Each payment and benefit payable under
this letter is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. You and Real agree to work
together in good faith to consider amendments to this letter and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to you under Section 409A. Notwithstanding anything to the contrary in this
letter, no severance pay or benefits to be paid or provided to you, if any,
pursuant to this letter that, when considered together with any other severance
payments or separation benefits, are considered deferred compensation under
Section 409A (together, “Deferred Compensation”) or otherwise would be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
paid or otherwise provided until you have a “separation from service” within the
meaning of Section 409A. However, unless a later date is required by the next
sentence, any severance payments or benefits under this letter that would be
considered Deferred Compensation will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following your
separation from service and any installment payments that would have been made
to you during the sixty (60) day period immediately following your separation
from service but for this sentence will be paid to you on the sixtieth
(60th) day following your separation from service and the remaining payments
shall be made as provided in this letter. Further, if at the time of your
termination of employment, you are a “specified employee” within the meaning of
Section 409A, payment of such Deferred Compensation will be delayed to the
extent necessary to avoid the imposition of the additional tax imposed under
Section 409A, which generally means that you will receive payment on the first
payroll date that occurs on or after the date that is six (6) months and one
(1) day following your termination of employment, or your death, if earlier.